Spring, J.:
I concur in the opinion of McLennan, J., on the ground that ■subdivision 9 of section 484 of the Code of Civil Procedure cannot be construed to include subdivision 10, which was recently added to that section. We cannot say that it was the legislative intent that subdivision 9 should remain unchanged, specifically referring to the preceding subdivisions and still be held to embrace the added provision. The reference was plain and unmistakable, and had it been designed to -include actions for penalties on behalf of the State under the Fisheries, Game and Forest Law, the language would have been modified accordingly. The addition of subdivision 10 has been made since the decision of this case at Special Term and no costs of this appeal should-follow a reversal.